EXHIBIT 10.1
 
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into as of
October 18, 2010 between KACHING KACHING, INC., a Delaware corporation (the
“Company”), and HARBORVIEW [VALUE] MASTER FUND, L.P. (the “Lender”).
 
RECITALS:
 
WHEREAS, subject to the terms and conditions of this Agreement, the Company has
agreed to sell and issue to the Lender, and the Lender has agreed to purchase
from the Company, a convertible promissory note of the Company, substantially in
the form attached hereto as Exhibit A (collectively, the “Note”), in the
aggregate principal amount of  $______________.
 
WHEREAS, in connection with the loan made by the Lender hereunder, the Company
has agreed to issue to the Lender a warrant to purchase shares of the Company’s
common stock, $0.0001 par value per share (the “Common Stock”), substantially in
the form attached hereto as Exhibit B (the “Warrant”), as provided herein.
 
NOW, THEREFORE, in consideration of the premises and promises set forth in this
Agreement, the parties hereto agree as follows:
 
SECTION 1
 
DEFINITIONS
 
1.1 Definitions.  Capitalized but otherwise undefined terms used herein shall
have the meanings provided therefor in the Note.  In addition to the terms
defined elsewhere in this Agreement and the Note, the following terms have the
meanings indicated:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
 
“Business Day” means any day which is not a Saturday or Sunday or a legal
holiday on which banks are authorized or required to be closed in New York, New
York.
 
 
1

--------------------------------------------------------------------------------

 
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Date” has the meaning set forth in Section 2.2.
 
"Conversion Shares" means any shares of Common Stock issuable upon conversion of
the Note and any interest accrued and outstanding on the Note.
 
“Disclosure Materials” has the meaning set forth in Section 4.5.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means generally accepted principles of good accounting practice in the
United States, consistently applied.
 
“Governmental Authority” shall mean any federal, state, local or other
governmental department, commission, board, bureau, agency or other
instrumentality or authority, domestic or foreign, exercising executive,
legislative, judicial, regulatory or administrative authority or functions of or
pertaining to government.
 
“Lender Party” shall have the meaning ascribed to such term in Section 5.10.
 
“Material Adverse Effect” shall mean (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
condition (financial or otherwise) or prospects of the Company and its direct or
indirect Subsidiaries, taken as a whole on a consolidated basis, or (iii) a
material and adverse impairment of the Company’s ability to perform fully on a
timely basis its obligations under any of the Transaction Documents to which
such Person is party.
 
“Organic Document” means, relative to any Person, its articles or certificate of
incorporation, or certificate of limited partnership or formation, its bylaws,
partnership or operating agreement or other organizational documents, and all
stockholders agreements, voting trusts and similar arrangements applicable to
any of its capital stock, partnership interests or other ownership interests.
 
“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.
 
 
2

--------------------------------------------------------------------------------

 
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.
 
“Purchase Price” means $____________ representing the aggregate amount to be
paid for the Purchased Securities purchased by the Lender from the Company
hereunder.
 
“Purchased Securities” means the Note and the Warrant being purchased pursuant
to this Agreement.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“SEC Reports” has the meaning set forth in Section 4.5.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, limited liability company, partnership, association
or other business entity (a) of which securities of other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by the parent, or (b)
that is, at any time any determination is made, otherwise controlled by, the
parent or one or more Subsidiaries of the parent and one or more Subsidiaries of
the parent.
 
“Transaction Documents” means this Agreement, the Note, the Warrant and any
other and all other certificates, documents, agreements and instruments
delivered to the Lender under or in connection with this Agreement.
 
"Warrant Shares" means any shares of Common Stock issuable upon exercise of the
Warrant.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 2
 
ISSUANCE OF THE PURCHASED SECURITIES
 
2.1 The Purchased Securities.  On the Closing Date (as defined in Section 2.2
below), upon the terms and subject to the conditions set forth herein,  the
Company agrees to sell, and the Lender agrees to purchase,  the Purchased
Securities for the Purchase Price. The Note shall bear interest and shall be due
and payable as set forth therein.
 
2.2 The Closing.  The purchase and sale of the Purchased Securities (the
“Closing”) shall take place at 10:00AM, New York City time on the date of hereof
(the "Closing Date"), at the offices of Haynes and Boone, LLP, 1221 Avenue of
the Americas, 26th Floor, New York, New York 10020 or at such other time and
place as the Company and the Lender shall mutually agree upon. At the Closing,
the Lender shall deliver to the Company payment of the Purchase Price, which the
Lender shall deliver by (i) check payable to the Company’s order, or (ii) wire
transfer of funds to an account designated in writing by the Company prior to
the Closing. At the Closing, the Company shall deliver to the Lender the
Purchased Securities.
 
2.3 Use of Proceeds.  The Company agrees to use the full proceeds of the Note as
set forth on Schedule 2.3.
 
SECTION 3
 
REPRESENTATIONS AND WARRANTIES OF THE LENDER
 
As a material inducement to the Company to enter into this Agreement and
consummate the transactions contemplated hereby, the Lender hereby represents
and warrants to the Company that:
 
3.1 Requisite Power and Authority.  The Lender has all necessary power and
authority to execute and deliver this Agreement and to carry out its
provisions.  All action on the Lender’s part required for the execution and
delivery of this Agreement has been taken. Upon its execution and delivery, this
Agreement will be a valid and binding obligation of the Lender, enforceable in
accordance with its terms.
 
3.2 Investment Representations.  The Lender understands that the Note, the
Conversion Shares, the Warrant and the Warrant Shares have not been registered
under the Securities Act. The Purchased Securities are being offered and sold
pursuant to an exemption from registration and/or qualification contained in the
Securities Act by reason of specific exemptions from the registration and/or
qualification provisions of the Securities Act that depend upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Lender’s representations as expressed herein.
 
3.3 Accredited Investor.  The Lender is an “accredited investor” as such term is
defined in Rule 501 under the Securities Act.
 
3.4 Knowledge and Experience.  The Lender has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment contemplated by this Agreement and making an informed
investment decision with respect thereto.
 
 
4

--------------------------------------------------------------------------------

 
 
3.5 Lender Bears Economic Risk.  The Lender acknowledges that the Purchased
Securities, the Conversion Shares and the Warrant Shares must be held
indefinitely unless subsequently registered and/or qualified under the
Securities Act or an exemption from such registration and/or qualification is
available. The Lender understands that no public market now exists for any of
the securities issued by the Company and that there is no assurance that a
public market will ever exist for the securities.
 
3.6 Acquisition for Own Account.  The Lender is acquiring the Purchased
Securities for investment for the Lender’s own account, not as a nominee or
agent, and not with a view to, or for resale in connection with, any
distribution thereof, and the Lender has no present intention of selling,
granting any participation in, or otherwise distributing the same.
 
3.7 Residence.  The office or offices of the Lender in which its investment
decision was made is located at the address or addresses of the Lender set forth
on the signature page hereto.
 
3.8 Required Legends.
 
(a)  The Lender understands and agrees that, until registered under the
Securities Act, or transferred pursuant to the provisions of Rule 144 as
promulgated by the SEC, any instrument evidencing the Note shall bear a legend,
prominently stamped or printed thereon, reading substantially as follows:
 
THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN
OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
THE MAKER THAT THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION
HEREOF MAY BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION
FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS.
 
(b)  The Lender understands and agrees that, until registered under the
Securities Act, or transferred pursuant to the provisions of Rule 144 as
promulgated by the SEC, any instrument evidencing the Warrant shall bear a
legend, prominently stamped or printed thereon, reading substantially as
follows:
 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 4
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Lender that:
 
4.1 Organization, Good Standing and Qualification; Licenses.  Each of the
Company and its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
and has all requisite power and authority, and holds all governmental licenses,
permits, registrations and other approvals required under applicable law, to own
and hold under lease its property and to carry on its business as now conducted
and as proposed to be conducted, except where the failure to hold any such
licenses, permits, registrations and other approvals could not result in a
Material Adverse Effect.  Each of the Company and each of its Subsidiaries is
qualified to do business in each jurisdiction where the nature of its properties
of the conduct of its business requires it to be so qualified to do business and
where the failure so to qualify could result in a Material Adverse Effect.
 
4.2 Authorization.  All action on the part of the Company necessary for the
authorization, execution and delivery of this Agreement, the performance of all
obligations of the Company hereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Purchased Securities, has
been taken prior to the Closing Date.  Each of the Transaction Documents
constitutes the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.
 
4.3 Capitalization.  The aggregate number of shares and type of all authorized,
issued and outstanding classes of capital stock or equity interests, options and
other securities of the Company and each of its Subsidiaries (whether or not
presently convertible into or exercisable or exchangeable for shares of capital
stock or equity interests of the Company or such Subsidiaries) is disclosed in
SEC Reports.  All outstanding shares of capital stock and equity interests are
duly authorized, validly issued, fully paid and nonassessable and have been
issued in compliance with all applicable securities laws.  Except as disclosed
in SEC Reports, neither the Company nor any of its Subsidiaries has issued any
other options, warrants, script rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or entered into any
agreement giving any Person any right to subscribe for or acquire, any shares of
Common Stock or equity interests, or securities or rights convertible or
exchangeable into shares of Common Stock or equity interests.  Except as
disclosed in SEC Reports, and except for customary adjustments as a result of
stock dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement of the Company providing rights to security
holders) and the issuance and sale of the Purchased Securities will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than to the Lender) and will not result in a right of any holder of
securities to adjust the exercise, conversion, exchange or reset price under
such securities.  To the knowledge of the Company, except as specifically
disclosed in SEC Reports, no Person or group of related Persons beneficially
owns (as determined pursuant to Rule 13d-3 under the Exchange Act), or has the
right to acquire, by agreement with or by obligation binding upon the Company,
beneficial ownership of in excess of 5% of the outstanding Common Stock.
 
 
6

--------------------------------------------------------------------------------

 
 
4.4 Absence of Required Consents; No Violations.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any Governmental Authority on the part of the Company or any of its
Subsidiaries is required in connection with the consummation of the transactions
contemplated by the Transaction Documents, except for the filing with the SEC of
a Form D, one or more Current Reports on Form 8-K and such filing(s) pursuant to
applicable state securities laws as may be necessary, which filings will be
timely effected after the relevant Closing Date.  Neither the Company nor any of
its Subsidiaries is in violation or default (i) of any provision of its Organic
Documents, or (ii) of any instrument, judgment, order, writ, decree or contract
to which it is a party or by which it is bound, (iii) or any provision of any
federal or  state statute, rule or regulation applicable to the Company, except
in the cases of clause (ii) and (iii) above, for such violations or defaults
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. The execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any such provision, instrument, judgment, order, writ, decree or
contract or an event that results in the creation of any Lien upon any material
assets of the Company, any of its Subsidiaries or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to the Company or any of its Subsidiaries, their business or
operations or any of their assets or properties and which would result in a
Material Adverse Effect.
 
4.5 SEC Reports; Financial Statements.  The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the twelve months preceding the date hereof (the
foregoing materials (together with any materials filed by the Company under the
Exchange Act, whether or not required) being collectively referred to herein as
the “SEC Reports” and, together with this Agreement, the “Disclosure Materials”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such
extension.  The Company has made available to the Lender or its representatives
true, correct and complete copies of the SEC Reports not available on the EDGAR
system. As of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.
 
4.6 Material Changes.  Except as specifically disclosed in the SEC Reports, (i)
there has been no event, occurrence or development that, individually or in the
aggregate, has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) neither the Company nor any of its Subsidiaries has
incurred any material liabilities other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the identity of its auditors, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders, in their
capacities as such, or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (except for repurchases by the Company of
shares of capital stock held by employees, officers, directors, or consultants
pursuant to an option of the Company to repurchase such shares upon the
termination of employment or services), and (v) neither the Company nor any of
its Subsidiaries has issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans.
 
 
7

--------------------------------------------------------------------------------

 
 
4.7 Absence of Litigation.  Except as disclosed in the Company’s SEC Reports,
there is no action, suit, claim, or proceeding, or, to the Company’s knowledge,
inquiry or investigation, before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
that could, individually or in the aggregate, have a Material Adverse Effect.
 
4.8 Transaction Documents.  All representations and warranties of the Company
contained in the Transaction Documents to which it is party are true and
correct.
 
4.9 Licenses and Intellectual Property Rights.  The Company and each of its
Subsidiaries possess all licenses, patents, trademarks, trade names, service
marks, copyrights, and other intellectual property rights, free from burdensome
restrictions, necessary to enable them to conduct their respective business, the
absence of which could result in a Material Adverse Effect.
 
4.10 Tax Matters.  Except as disclosed in the SEC Reports, the Company and each
of its Subsidiaries have filed all federal and other material tax returns and
reports required to be filed, have made timely remittance of all material
amounts as required by any governmental agency or authority and have paid all
federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being or will be contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP.  Neither the Company nor any Subsidiary has
received any notice of any proposed tax assessment that would, if made, have a
Material Adverse Effect.
 
4.11 Insurance. All policies of insurance in effect of any kind or nature owned
by or issued to the Company and each of its Subsidiaries, including policies of
life, fire, theft, product liability, public liability, property damage, other
casualty, employee fidelity, workers’ compensation, property and liability
insurance, (a) are, together with all policies of employee health and welfare
and title insurance, if any, in full force and effect, (b) comply in all
respects with the applicable requirements set forth herein and (c) are of a
nature and provide such coverage, including through self-insurance, retentions
and deductibles, as is customarily carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company and each of its Subsidiaries operate.
 
4.12 No Material Adverse Effect.  On and as of the date hereof, no event has
occurred or condition exists with respect to the Company or any of its
Subsidiaries that, to the knowledge of the Company, has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.
 
4.13 Disclosure.  None of the representations or warranties made by the Company
herein as of the date of such representations and warranties, and none of the
statements contained in any other information with respect to the Company and
its properties and assets, including each exhibit or report, furnished by or on
behalf of the Company to the Lender in connection herewith, contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances under which they are made, not misleading.
 
4.14 Offering.  Subject in part to the truth and accuracy of the Lender’s
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Purchased Securities as contemplated by this Agreement is exempt
from the registration requirements of the Securities Act and will not result in
a violation of the qualification or registration requirements of the any
applicable state securities laws, and neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemption.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 5
 
MISCELLANEOUS
 
5.1 Survival of Representations, Warranties and Covenants.  The warranties,
representations and covenants of the Company and the Lender contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement, the occurrence of the Closing Date and shall in no way be affected by
any investigation of the subject matter thereof made by or on behalf of the
Lender or the Company.
 
5.2 Successors and Assigns.  Except as otherwise provided therein, the terms and
conditions of this Agreement and the other Transaction Documents shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties (including transferees of any Purchased Securities); provided, however,
that the Company may not assign or transfer its rights or obligations hereunder
or under the other Transaction Documents without the prior written consent of
the Lender.  The Purchased Securities shall be freely transferable, without
restriction, subject to compliance with applicable securities laws.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
5.3 Governing Law; Venue; Jury Trial Waiver.
 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
5.4 Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  The delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
5.5 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
5.6 Notices.  Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to the other party; (b) when sent by facsimile to the number set forth
below if sent between 8:00 a.m. and 5:00 p.m. recipient’s local time on a
Business Day, or on the next Business Day if sent by facsimile to the number set
forth below if sent other than between 8:00 a.m. and 5:00 p.m. recipient’s local
time on a Business Day; (c) three Business Days after deposit in the U.S. mail
with first class or certified mail receipt requested postage prepaid and
addressed to the other party at the address set forth below; or (d) the next
Business Day after deposit with a national overnight delivery service, postage
prepaid, addressed to the parties as set forth on the signature pages below with
next Business Day delivery guaranteed, provided that the sending party receives
a confirmation of delivery from the delivery service provider.  Each Person
making a communication hereunder by facsimile shall promptly confirm by
telephone to the Person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity of any such communication.  A party
may change or supplement the addresses given above, or designate additional
addresses, for purposes of this Section 5.6 by giving the other party written
notice of the new address in the manner set forth above.
 
5.7 Amendments and Waivers. Any provision of this Agreement may be amended and
the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively), only by the written consent
of (a) the Company and (b) the Lender.  Any amendment or waiver effected in
accordance with this Section 5.7 shall be binding upon the Company and the
Lender, and their respective successors and assigns.
 
5.8 Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
5.9 Expenses.  The Company shall reimburse the reasonable fees of legal counsel
for the Lender, not to exceed $5,000 in the aggregate with respect to the
negotiation, execution and delivery of this Agreement and the other Transaction
Documents, and shall, upon receipt of a bill therefor, reimburse the reasonable
out-of-pocket expenses of such counsel.
 
 
10

--------------------------------------------------------------------------------

 
 
5.10 Indemnification of the Lender.  Subject to the provisions of this Section
5.10, the Company will indemnify and hold the Lender and its directors,
officers, stockholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Lender (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, stockholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Lender Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Lender Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Lender
Party in any capacity, or any of them or their respective Affiliates, by any
member of the Company who is not an Affiliate of such Lender Party, with respect
to any of the transactions contemplated by the Transaction Documents (unless
such action is based upon a breach of the Lender Party’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings the Lender Party may have with any such member or any violations
by the Lender Party of state or federal securities laws or any conduct by the
Lender Party which constitutes fraud, negligence, willful misconduct or
malfeasance).  If any action shall be brought against any Lender Party in
respect of which indemnity may be sought pursuant to this Agreement, such Lender
Party shall promptly notify the Company in writing, and the Company shall have
the right to assume the defense thereof with counsel of its own choosing
reasonably acceptable to the Lender Party.  Any Lender Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Lender Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Lender Party, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel.  The Company will not be liable to any Lender
Party under this Agreement (i) for any settlement by a Lender Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Lender Party’s breach of any
(x) of the representations, warranties, covenants or agreements made by such
Lender Party in this Agreement or in the other Transaction Documents; or (y)
agreement, understanding or arrangement with any third party.
 
5.11 Register.  The Company shall maintain at its principal executive offices a
register for the Purchased Securities, in which the Company shall record the
name and address of the person in whose name the Purchased Securities have been
issued (including the name and address of each transferee).  The Company shall
keep the register open and available during business hours for inspection by the
Lender or its legal representatives upon prior written notice.
 
 
11

--------------------------------------------------------------------------------

 
 
5.12 Interpretation.  In this Agreement and the other Transaction Documents,
except to the extent the context otherwise requires:  (a) any reference in this
Agreement or other Transaction Document to a Section, a Schedule or an Exhibit
is a reference to a Section thereof, a schedule thereto or an exhibit thereto,
respectively, and to a subsection thereof or a clause thereof is, unless
otherwise stated, a reference to a subsection or a clause of the Section or
subsection in which the reference appears; (b) the words “hereof,” “herein,”
“hereto,” “hereunder” and the like mean and refer to this Agreement or other
Transaction Document as a whole and not merely to the specific Section,
subsection, paragraph or clause in which the respective word appears; (c) the
meaning of defined terms shall be equally applicable to both the singular and
plural forms of the terms defined; (d) references to agreements and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto; (e) references to statutes or regulations are to be
construed as including all statutory and regulatory provisions consolidating,
amending or replacing the statute or regulation referred to; and (f) the
captions and headings are for convenience of reference only and shall not affect
the construction of this Agreement or other Transaction Document.
 
5.13 Further Assurances.  Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurance as may be reasonably requested by any other
party to evidence and reflect the transactions described in this Agreement and
the other Transaction Documents and contemplated hereby and thereby and to carry
into effect the intents and purposes of this Agreement and the other Transaction
Documents.
 
5.14 Disclosures.  The Company shall provide the Lender copies of any proposed
public disclosure of the Transaction Documents or the transactions contemplated
thereby for its review and comment at least 24 hours prior to its public
disclosure made by the Company, whether by means of press releases, filings with
the SEC (including in a Current Report on Form 8-K) or otherwise. The Company
will reasonably consider all of the Lender’s comments to such public
disclosure.  In the event that the Company shall deem the Transaction Documents
or the transaction contemplated thereby material, the Company shall file with
the SEC a Current Report on Form 8-K within two (2) Business Days from the date
hereof.
 
5.15 Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.
 
5.16 Reservation of Shares. So long as the Note or Warrant remain outstanding,
the Company shall take all action necessary to at all times have authorized and
reserved for the purpose of issuance, one hundred twenty percent (120%) of the
aggregate number of shares of Common Stock needed to provide for the issuance of
the Conversion Shares and the Warrant Shares.
 
5.17 Registration Rights. If, at any time while any Purchased Securities remains
outstanding, or the Lender holds any Conversion Shares or Warrant Shares, the
Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans, then
the Company shall deliver to the Lender a written notice of such determination
and, if within fifteen days after the date of the delivery of such notice,
the Lender shall so request in writing, the Company shall include in such
registration statement all or any part of the Conversion Shares and/or Warrant
Shares the Lender requests to be registered.
 
 (Remainder of page intentionally left blank; signature pages follow)
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  KACHING KACHING, INC., as the Company          
 
By:
        Name: Robert J. McNulty       Title: Chief Executive Officer            
          Address for notices:              
KaChing KaChing, Inc.
750 Coronado Center Drive
Suite 120
     
Henderson, NV 89052
Attention: Robert J. McNulty
Fax No.: (702) 589-7455
 

 
 
(Remainder of page intentionally left blank; signature page follows)
 
 
 
 
Signature Page to Securities Purchase Agreement
 
 
13

--------------------------------------------------------------------------------

 
 
[LENDER SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]


By its execution and delivery of this signature page, the undersigned Lender
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement (the “Purchase Agreement”) by and among KaChing
KaChing, Inc. and the Lender (as defined therein), and authorizes this signature
page to be attached to the Purchase Agreement or counterparts thereof
 

  Name of Lender:           HARBORVIEW [VALUE] MASTER FUND, L.P.          
 
By:
        Name:       Title:                       Address:              
Harborview [Value] Master Fund, L.P.
c/o Harborview Advisors, LLC
850 Third Avenue, Suite 1801
New York, NY 10022
Telephone No.: (646) 218-1400
Facsimile No.:  (646) 218-1401
              with a copy to:              
Haynes and Boone, LLP
1221 Avenue of the Americas, 26th  Floor
New York, New York 10022
Attention: Rick A. Werner, Esq.
Fax No.: (212) 884-8234
 

 
Signature Page to Securities Purchase Agreement
 
 
14

--------------------------------------------------------------------------------

 

SCHEDULE 2.3


USE OF PROCEEDS
 
 

 
 
 
 
 
 
 
Schedule 2.3
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
KaChing KaChing, Inc.
Source & Use of Funds
 

SOURCES OF CAPITAL                   USES OF CAPITAL                            
                     
% Of Total
   
Rate
                                                Operating:                
Short Term Loan
    100 %     10.0 %     100,000  
Software Vendor DOBA
  $ 6,000                                     Payroll Salary     62,000        
                            Rent (Server)     1,500     $ 69,500               
                                                          Commission payments  
          19,700                             SEC, Audit & Legal Fees            
10,800                                                             n.a.        
                                                                Total Sources  
  100 %           $ 100,000    Total Uses           $ 100,000  

 
 
16
 
 
 
 
 
 